IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50210
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LUIS PINON-ARZAGA,

                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. P-66-CR-366-1
                         - - - - - - - - - -
                           October 18, 2000
Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Luis Pinon-Arzaga appeals from his guilty-plea conviction

for importation of marijuana and possession with intent to

distribute marijuana.   He argues that the district court erred by

failing to apply a two-level reduction to his offense level under

U.S.S.G. § 3B1.2(b) for his minor role in his offenses.   Whether

a defendant played a mitigating role in an offense as a minor

participant is a sophisticated factual determination that enjoys

the protection of the “clearly erroneous” standard.    United




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-50210
                               -2-

States v. Gallegos, 868 F.2d 711, 713 (5th Cir. 1989) (internal

quotations and citations omitted).

     Examination of the facts contained in the record indicate

that the district court’s refusal to apply § 3B1.2(b) to Pinon-

Arzaga’s sentence was not clearly erroneous.   Accordingly, the

district court’s judgment of conviction is AFFIRMED.